DETAILED ACTION
The following is a final office action in response to applicant’s amendment filed on 07/02/2021 for response of the office action mailed on 04/07/2021.  Independent claims 1, 7 and 26 are amended . Claims 3 and 28 are cancelled.  Claims 11-25 were previously cancelled. Therefore, claims 1-2, 4-10, 26-27 and 29-35  are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/14/2021 is  in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 6-7, 9-10, 26-27, 29, 31-32 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Turtinen et al. (2020/0068427), Turtinen hereinafter, in view of Han et al. (2019/0357076), Han hereinafter.

Re. Claims 1 and 26, Turtinen teaches  a method of processing data packets in a data bearer remapping process (Fig.1-3 & ¶0007 - A method.. include receiving an indication at a radio resource control entity or service data adaptation protocol layer entity in a radio protocol of a receiver from a transmitter.  The indication may comprise instructions to relocate a quality of service flow from a source data radio bearer to a target data radio bearer. ¶0025 - SDAP layer to handle data packets received from the quality of service (QoS) flow after the remapping of the QoS flow from a source data radio bearer (S-DRB) to a target data radio bearer (T-DRB)) and an apparatus (Fig.3, 310) configured to process data packets in a data bearer remapping process (Fig.1-2 & ¶0007 - A method.. ..to relocate a quality of service flow from a source data radio bearer to a target data radio bearer. ¶0025 - SDAP layer to handle data packets received from the quality of service (QoS) flow after the remapping of the QoS flow from a source data radio bearer (S-DRB) to a target data radio bearer (T-DRB)), comprising: a processor (Fig.3, 311); and memory (Fig.3, 312) on which at least one instruction is stored;  -7-Docket No. 19SG1 P4494-US-WF1703381 US wherein when the at least one instruction is executed by the process (¶0009 - a non-transitory computer-readable medium encoding instructions that, when executed in hardware, perform a process. The process may include receiving an indication at a radio resource control entity or service data adaptation protocol layer entity in a radio protocol of a receiver from a transmitter.), the process is configured to stop delivering to an original  data radio bearer (DRB) a data packet of a target data stream and deliver to a target DRB the data packet of the target data stream that is not delivered to the original DRB, upon detecting occurrence of a DRB remapping event in data transmission process of the target data stream (Fig.1-2 & ¶0036 - In order to properly manage packets belonging to a given QoS flow after the remapping of the QoS flow from a S-DRB to a T-DRB, the SDAP layer entity may utilize a timer.  The timer may be specific to the QoS flow. ..a QoS flow may have its own timer that depends on the unique QoS characteristics of the QoS flow ... Fig.1-2 & ¶0039 - after the duration of the timer lapses or stops, data packets received from the S-DRB may be discarded.  The SDAP layer entity may either discard the data packets or trigger the discarding of the data packet. ¶0043 - In step 210, the receiver may receive an indication ….at a SDAP layer entity ….  The indication may comprise instructions to relocate a QoS flow from a S-DRB to a T-DRB.  ….  The radio link control entity may be in an unacknowledged mode ….The duration of the timer may be determined at the SDAP layer .. may be determined based on QoS characteristics of the QoS flow, the S-DRB, the T-DRB, …¶0045 - data packets of the QoS flow received from the S-DRB after the duration of the timer has lapsed may be discarded, as shown in step 260.); and send a predetermined quantity of transmission completion indication messages to the receiving end through the original DRB when the original DRB is configured to operate in a non- transmission feedback determination mode, after detecting that the data packet of the target data stream delivered to the original DRB has been sent (Fig.1-2 & ¶0011 - wherein at least one of the source data radio bearer or the target data radio bearer may be associated with a radio link control entity located at a user plane. ¶0012 - the radio link control entity may be in an unacknowledged mode. Fig.1-2 & ¶0019 - receiving a last data packet of the quality of service flow from the source data radio bearer.  The last data packet comprises a last sequence number associated with the data packets of the quality of service flow received from the source data radio bearer.  The method may also include stopping the timer associated with the quality of service flow when or after receiving the last data packet. Fig.1-2 & ¶0040 - the user equipment may receive the last data packet having the last sequence number of the QoS flow from the S-DRB, and the timer may be stopped when or after receiving the sequence number of the last data packet.); 
	Yet, Turtinen does not expressly teach  wherein each of the transmission completion indication messages comprises an original DRB identifier, a target data stream identifier, and an identifier indicating that the data packet of the target data stream that has been delivered to the original DRB has been sent.
However, in the analogous art, Han explicitly discloses  wherein each of the transmission completion indication messages comprises an original DRB identifier, a target data stream identifier, and an identifier indicating that the data packet of the target data stream that has been delivered to the original DRB has been sent. (Fig. 6 & ¶0175 - A PDAP of a first device determines to change a mapping from a first service flow QoS flow 1 to a DRB 1 to a mapping from the QoS flow 1 to a DRB 2.  The first device is a transmit end of the QoS flow 1, and a second device is a receive end of the QoS flow 1.  The PDAP entity of the first device sends an end marker, where the end marker indicates ending of sending data packets of the QoS flow 1.  In other words, the first device no longer sends a data packet of the QoS flow 1 on the DRB 1.  Fig. 6 & ¶0176 - A PDAP entity of the second device receives a data packet of the QoS flow 1 on the DRB 1, and if the PDAP entity receives the end marker of the QoS flow 1, it indicates that transmission of the data packet of the QoS flow 1 on the DRB 1 ends. Fig. 7 & ¶0181 - data packets of a QoS flow 1 are first transmitted on a DRB 1, and are then transmitted on a DRB 2 after the service flow is re-mapped to a DRB.  A PDCP entity 1 of a transmit end and a PDCP entity 2 of the transmit end separately allocate PDCP SNs to data packets of the QoS flow 1.  A packet 11, a packet 12, a packet 52, and a packet 53 are data packets of the QoS flow 1.  The packet 11 and the packet 12 are data packets received by a PDCP entity 1 of a receive end, and the packet 52 and the packet 53 are data packets received by a PDCP entity 2 of the receive end.  A packet 51 and a packet 54 are data packets of a QoS flow 2. Fig. 7 & ¶0182 - When transferring the QoS flow 1 from the DRB 1 to the DRB 2, the transmit end sets an end marker, to indicate ending of transmission of data of the flow 1 on the DRB 1.  The end marker may be a PDCP SN number or another identity indicating ending of the data of the flow 1.  If a new protocol layer PDAP protocol entity of the transmit end determines to change a mapping from the flow 1 to the DRB 1 to a mapping from the flow 1 to the DRB 2, the PDAP protocol entity of the transmit end notifies a new protocol layer PDAP protocol entity of the receive end of indication information indicating that the mapping relationship that is from the QoS flow to the DRB and that is of the flow 1 is changed.  The indication information indicating that the mapping relationship from the QoS flow to the DRB is changed includes an ID of the QoS flow 1 and an identity of a new DRB to which the QoS flow 1 is mapped, for example, the DRB 2. Fig. 7 & ¶0183 - The new protocol layer entity of the transmit end further notifies a lower-layer protocol entity, for example, a PDCP entity, of an end marker of data packets of the QoS flow 1 sent on the DRB 1, …. The PDCP protocol entity of the transmit end may set an end marker of the PDCP layer, for example, based on the end marker of sending of the data of the QoS flow 1 notified by the new protocol layer, or the PDCP protocol entity of the transmit end may set an end marker of the PDCP layer according to status feedback of the receive end. .. The receive end may be notified of the end marker of data packet sending by including the end marker in a header of a user plane data packet).

    PNG
    media_image2.png
    463
    677
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Turtinen’s invention of a system and a method for quality of service flow relocation  to include Han’s invention of quality of service (QOS) flow in a 5G mobile communication system, because it provides a reliable quality of service (QOS) service for a user and ensure continuity of a user service in the 5G mobile communication system.  (¶0002/¶0007, Han).

Re. Claims 2 and 27,  Turtinen and Han teach claims 1 and 26 respectively.
Turtinen further teaches wherein the transmission completion indication message is generated by a SDAP layer or a PDCP layer. (Fig.1-2 & ¶0025 - SDAP layer to handle data packets received from the quality of service (QoS) flow after the remapping of the QoS flow from a source data radio bearer (S-DRB) to a target data radio bearer (T-DRB). ….an entity in the SDAP layer may utilize a timer in determining how to handle received QoS flow data packets.  During the duration of the timer, the SDAP layer may allow the QoS flow data packets received from the S-DRB to be normally processed and forwarded to upper layers of the radio protocols of the user plane.  ….  After the timer lapses or stops, the SDAP entity layer may allow for the processing and transmitting of the buffered QoS flow data packets received from the T-DRB to an upper layer).

Re. Claims 4 and 29,  Turtinen and Han teach claims 1 and 26 respectively.
Turtinen further teaches wherein the transmission completion indication message further comprises a preset ending indication information. (Fig.1-2 & ¶0034 - A receiving AM RLC entity associated with the data radio bearer may handle the remapping,..by buffering QoS flow data packets at the SDAP layer coming from T-DRB until an end marker (EM) associated with that QoS flow is received from S-DRB.  On the transmitter side, on the other hand, the QoS flow packet may be buffered until the last packet delivered to the S-DRB has been acknowledged by the receiver upon which delivery to the T-DRB can begin).

Re. Claims 6 and 31,  Turtinen and Han teach claims 1 and 26 respectively.
Turtinen further teaches wherein the stopping delivering to the original DRB the data packet of the target data stream,  and delivering to the target DRB the data packet of the target data stream that is not delivered to the original DRB, upon detecting occurrence of the DRB remapping event in data transmission process of the target data stream (Fig.1-2 & ¶0036 - In order to properly manage packets belonging to a given QoS flow after the remapping of the QoS flow from a S-DRB to a T-DRB, the SDAP layer entity may utilize a timer.  The timer may be specific to the QoS flow. ..a QoS flow may have its own timer that depends on the unique QoS characteristics of the QoS flow ... Fig.1-2 & ¶0039 - after the duration of the timer lapses or stops, data packets received from the S-DRB may be discarded.  The SDAP layer entity may either discard the data packets or trigger the discarding of the data packet. ¶0043 - In step 210, the receiver may receive an indication ….at a SDAP layer entity ….  The indication may comprise instructions to relocate a QoS flow from a S-DRB to a T-DRB.  ….  The radio link control entity may be in an unacknowledged mode ….The duration of the timer may be determined at the SDAP layer .. may be determined based on QoS characteristics of the QoS flow, the S-DRB, the T-DRB, …¶0045 - data packets of the QoS flow received from the S-DRB after the duration of the timer has lapsed may be discarded, as shown in step 260), comprises: when it is determined that the original DRB and the target DRB operate in a sequential transmission mode simultaneously, stopping delivering to the original DRB the data packet of the  target data stream and delivering to the target DRB the data packet of the target data stream that is not delivered to the original DRB, upon detecting occurrence of a DRB remapping event in data transmission process of the target data stream (Fig.1-2 & ¶0038 - during the duration of the timer the SDAP layer entity may allow QoS flow data packets received from the S-DRB to be processed and transmitted to higher layers.  The QoS flow data packets received from the T-DRB during the duration of the timer, however, are stored in a buffer at the user equipment.  The buffer may be located at the MAC, RLC, PDCP, or the SDAP layers.  After the duration of the timer lapses or stops, the QoS flow data packets that have been stored in the buffer are processed and transmitted to higher layers.  The data packets may be transmitted in the order in which they were received or according to their sequence numbers. Fig.1-2 & ¶0040 - During QoS flow remapping, the transmitting entity may include a last sequence number associated with a last data packet of the QoS flow from the S-DRB.  Based on this information, the receiving entity may release the QoS flow packets received from the T-DRB before the set duration of the timer.  In other words, the user equipment may receive the last data packet having the last sequence number of the QoS flow from the S-DRB, and the timer may be stopped when or after receiving the sequence number of the last data packet.  Fig.1-2 & ¶0041 - after receiving the sequence number beyond or higher than the sequence number associated with the last data packet, the user equipment may then proceed to transmit the buffered T-DRB data packets.  The PDCP entity may reorder the received packets, and provides the received packets to the SDAP layer in the order of increasing sequence number.  If a sequence number received may be higher than the sequence number associated with the last data packet, the receiving SDAP layer entity …. therefore know that it can expect not to receive further packets from the S-DRB for the QoS flow).

Re. Claim 7, Turtinen teaches a method of processing data packets in a data bearer remapping process (Fig.1-3 & ¶0007 - A method.. include receiving an indication at a radio resource control entity or service data adaptation protocol layer entity in a radio protocol of a receiver from a transmitter.  The indication may comprise instructions to relocate a quality of service flow from a source data radio bearer to a target data radio bearer. ¶0025 - SDAP layer to handle data packets received from the quality of service (QoS) flow after the remapping of the QoS flow from a source data radio bearer (S-DRB) to a target data radio bearer (T-DRB)), comprising: receiving a data packet of a target data stream sent by a sending end (Fig.1-3 & ¶0025 - SDAP layer to handle data packets received from the quality of service (QoS) flow after the remapping of the QoS flow from a source data radio bearer (S-DRB) to a target data radio bearer (T-DRB). …. the SDAP layer may allow the QoS flow data packets received from the S-DRB to be normally processed and forwarded to upper layers of the radio protocols of the user plane.  ….  After the timer lapses or stops, the SDAP entity layer may allow for the processing and transmitting of the buffered QoS flow data packets received from the T-DRB to an upper layer); and performing sequential delivery processing on the data packet of the target data stream sent by the sending end through a target data radio bearer (DRB) in the DRB remapping process after receiving any transmission completion indication message sent by the sending end through an original DRB of the sending end (Fig.1-2 & ¶0038 - during the duration of the timer the SDAP layer entity may allow QoS flow data packets received from the S-DRB to be processed and transmitted to higher layers.  The QoS flow data packets received from the T-DRB during the duration of the timer, however, are stored in a buffer at the user equipment.  The buffer may be located at the MAC, RLC, PDCP, or the SDAP layers.  After the duration of the timer lapses or stops, the QoS flow data packets that have been stored in the buffer are processed and transmitted to higher layers.  The data packets may be transmitted in the order in which they were received or according to their sequence numbers. Fig.1-2 & ¶0040 - During QoS flow remapping, the transmitting entity may include a last sequence number associated with a last data packet of the QoS flow from the S-DRB.  Based on this information, the receiving entity may release the QoS flow packets received from the T-DRB before the set duration of the timer.  In other words, the user equipment may receive the last data packet having the last sequence number of the QoS flow from the S-DRB, and the timer may be stopped when or after receiving the sequence number of the last data packet.  Fig.1-2 & ¶0041 - after receiving the sequence number beyond or higher than the sequence number associated with the last data packet, the user equipment may then proceed to transmit the buffered T-DRB data packets.  The PDCP entity may reorder the received packets, and provides the received packets to the SDAP layer in the order of increasing sequence number.  If a sequence number received may be higher than the sequence number associated with the last data packet, the receiving SDAP layer entity …. therefore know that it can expect not to receive further packets from the S-DRB for the QoS flow), 
Yet, Turtinen does not expressly teach wherein the transmission completion indication message comprises an original DRB identifier, a target data stream identifier, and an identifier indicating that the data packet of the target data stream that has been delivered to the original DRB has been sent.
However, in the analogous art, Han explicitly discloses wherein the transmission completion indication message comprises an original DRB identifier, a target data stream identifier, and an identifier indicating that the data packet of the target data stream that has been delivered to the original DRB has been sent (Fig. 6 & ¶0175 - A PDAP of a first device determines to change a mapping from a first service flow QoS flow 1 to a DRB 1 to a mapping from the QoS flow 1 to a DRB 2.  The first device is a transmit end of the QoS flow 1, and a second device is a receive end of the QoS flow 1.  The PDAP entity of the first device sends an end marker, where the end marker indicates ending of sending data packets of the QoS flow 1.  In other words, the first device no longer sends a data packet of the QoS flow 1 on the DRB 1.  Fig. 6 & ¶0176 - A PDAP entity of the second device receives a data packet of the QoS flow 1 on the DRB 1, and if the PDAP entity receives the end marker of the QoS flow 1, it indicates that transmission of the data packet of the QoS flow 1 on the DRB 1 ends. Fig. 7 & ¶0181 - data packets of a QoS flow 1 are first transmitted on a DRB 1, and are then transmitted on a DRB 2 after the service flow is re-mapped to a DRB.  A PDCP entity 1 of a transmit end and a PDCP entity 2 of the transmit end separately allocate PDCP SNs to data packets of the QoS flow 1.  A packet 11, a packet 12, a packet 52, and a packet 53 are data packets of the QoS flow 1.  The packet 11 and the packet 12 are data packets received by a PDCP entity 1 of a receive end, and the packet 52 and the packet 53 are data packets received by a PDCP entity 2 of the receive end.  A packet 51 and a packet 54 are data packets of a QoS flow 2. Fig. 7 & ¶0182 - When transferring the QoS flow 1 from the DRB 1 to the DRB 2, the transmit end sets an end marker, to indicate ending of transmission of data of the flow 1 on the DRB 1.  The end marker may be a PDCP SN number or another identity indicating ending of the data of the flow 1.  If a new protocol layer PDAP protocol entity of the transmit end determines to change a mapping from the flow 1 to the DRB 1 to a mapping from the flow 1 to the DRB 2, the PDAP protocol entity of the transmit end notifies a new protocol layer PDAP protocol entity of the receive end of indication information indicating that the mapping relationship that is from the QoS flow to the DRB and that is of the flow 1 is changed.  The indication information indicating that the mapping relationship from the QoS flow to the DRB is changed includes an ID of the QoS flow 1 and an identity of a new DRB to which the QoS flow 1 is mapped, for example, the DRB 2. Fig. 7 & ¶0183 - The new protocol layer entity of the transmit end further notifies a lower-layer protocol entity, for example, a PDCP entity, of an end marker of data packets of the QoS flow 1 sent on the DRB 1, …. The PDCP protocol entity of the transmit end may set an end marker of the PDCP layer, for example, based on the end marker of sending of the data of the QoS flow 1 notified by the new protocol layer, or the PDCP protocol entity of the transmit end may set an end marker of the PDCP layer according to status feedback of the receive end. .. The receive end may be notified of the end marker of data packet sending by including the end marker in a header of a user plane data packet).

    PNG
    media_image2.png
    463
    677
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Turtinen’s invention of a system and a method for quality of service flow relocation  to include Han’s invention of quality of service (QOS) flow in a 5G mobile communication system, because it provides a reliable quality of service (QOS) service for a user and ensure continuity of a user service in the 5G mobile communication system.  (¶0002/¶0007, Han).

Re. Claim 9,  Turtinen and Han teach claim 7.
Turtinen further teaches wherein the method further comprises: starting a timer to perform timing upon detecting occurrence of a DRB remapping event occurs in the data transmission process of the target data stream (Fig.1-2 & ¶0036 - In order to properly manage packets belonging to a given QoS flow after the remapping of the QoS flow from a S-DRB to a T-DRB, the SDAP layer entity may utilize a timer.  The timer may be specific to the QoS flow. ..a QoS flow may have its own timer that depends on the unique QoS characteristics of the QoS flow ... Fig.1-2 & ¶0039 - after the duration of the timer lapses or stops, data packets received from the S-DRB may be discarded.  The SDAP layer entity may either discard the data packets or trigger the discarding of the data packet. ¶0043 - In step 210, the receiver may receive an indication ….at a SDAP layer entity ….  The indication may comprise instructions to relocate a QoS flow from a S-DRB to a T-DRB.  ….  The radio link control entity may be in an unacknowledged mode ….The duration of the timer may be determined at the SDAP layer .. may be determined based on QoS characteristics of the QoS flow, the S-DRB, the T-DRB, …¶0045 - data packets of the QoS flow received from the S-DRB after the duration of the timer has lapsed may be discarded, as shown in step 260); and performing the sequential delivery processing on the data packet of the target data stream sent by the sending end through the target DRB in the DRB remapping process after the timer expires (Fig.1-2 & ¶0038 - during the duration of the timer the SDAP layer entity may allow QoS flow data packets received from the S-DRB to be processed and transmitted to higher layers.  The QoS flow data packets received from the T-DRB during the duration of the timer, however, are stored in a buffer at the user equipment.  The buffer may be located at the MAC, RLC, PDCP, or the SDAP layers.  After the duration of the timer lapses or stops, the QoS flow data packets that have been stored in the buffer are processed and transmitted to higher layers.  The data packets may be transmitted in the order in which they were received or according to their sequence numbers. Fig.1-2 & ¶0040 - During QoS flow remapping, the transmitting entity may include a last sequence number associated with a last data packet of the QoS flow from the S-DRB.  Based on this information, the receiving entity may release the QoS flow packets received from the T-DRB before the set duration of the timer.  In other words, the user equipment may receive the last data packet having the last sequence number of the QoS flow from the S-DRB, and the timer may be stopped when or after receiving the sequence number of the last data packet.  Fig.1-2 & ¶0041 - after receiving the sequence number beyond or higher than the sequence number associated with the last data packet, the user equipment may then proceed to transmit the buffered T-DRB data packets.  The PDCP entity may reorder the received packets, and provides the received packets to the SDAP layer in the order of increasing sequence number.  If a sequence number received may be higher than the sequence number associated with the last data packet, the receiving SDAP layer entity …. therefore know that it can expect not to receive further packets from the S-DRB for the QoS flow).

Re. Claim 10,  Turtinen and Han teach claim 7.
Turtinen further teaches wherein the method further comprises: starting a timer to perform timing when receiving a first data packet of the target data stream sent by the sending end through the target DRB of the sending end (Fig.1-2 & ¶0036 - In order to properly manage packets belonging to a given QoS flow after the remapping of the QoS flow from a S-DRB to a T-DRB, the SDAP layer entity may utilize a timer.  The timer may be specific to the QoS flow. ..a QoS flow may have its own timer that depends on the unique QoS characteristics of the QoS flow ... Fig.1-2 & ¶0039 - after the duration of the timer lapses or stops, data packets received from the S-DRB may be discarded.  The SDAP layer entity may either discard the data packets or trigger the discarding of the data packet. ¶0043 - In step 210, the receiver may receive an indication ….at a SDAP layer entity ….  The indication may comprise instructions to relocate a QoS flow from a S-DRB to a T-DRB.  ….  The radio link control entity may be in an unacknowledged mode ….The duration of the timer may be determined at the SDAP layer .. may be determined based on QoS characteristics of the QoS flow, the S-DRB, the T-DRB, …¶0045 - data packets of the QoS flow received from the S-DRB after the duration of the timer has lapsed may be discarded, as shown in step 260); and performing the  sequential delivery processing on the data packet of the target data stream sent by the sending end through the target DRB in the DRB remapping process after the timer expires (Fig.1-2 & ¶0038 - during the duration of the timer the SDAP layer entity may allow QoS flow data packets received from the S-DRB to be processed and transmitted to higher layers.  The QoS flow data packets received from the T-DRB during the duration of the timer, however, are stored in a buffer at the user equipment.  The buffer may be located at the MAC, RLC, PDCP, or the SDAP layers.  After the duration of the timer lapses or stops, the QoS flow data packets that have been stored in the buffer are processed and transmitted to higher layers.  The data packets may be transmitted in the order in which they were received or according to their sequence numbers. Fig.1-2 & ¶0040 - During QoS flow remapping, the transmitting entity may include a last sequence number associated with a last data packet of the QoS flow from the S-DRB.  Based on this information, the receiving entity may release the QoS flow packets received from the T-DRB before the set duration of the timer.  In other words, the user equipment may receive the last data packet having the last sequence number of the QoS flow from the S-DRB, and the timer may be stopped when or after receiving the sequence number of the last data packet.  Fig.1-2 & ¶0041 - after receiving the sequence number beyond or higher than the sequence number associated with the last data packet, the user equipment may then proceed to transmit the buffered T-DRB data packets.  The PDCP entity may reorder the received packets, and provides the received packets to the SDAP layer in the order of increasing sequence number.  If a sequence number received may be higher than the sequence number associated with the last data packet, the receiving SDAP layer entity …. therefore know that it can expect not to receive further packets from the S-DRB for the QoS flow).

Re. Claim 32,  Turtinen and Han teach claim 7.
Turtinen further teaches an apparatus (Fig. 3, 320) implementing the method (See ¶0007/¶0025) and configured to process data packets in a data bearer remapping process (See ¶0007/¶0025), the apparatus 

Re. Claim 34,  Turtinen and Han teach claim 32.
Turtinen further teaches wherein the processor (Fig.3, 321) is further configured to: start a timer to perform timing upon detecting occurrence of a DRB remapping event occurs in the data transmission process of the target data stream (Fig.1-2 & ¶0036 - In order to properly manage packets belonging to a given QoS flow after the remapping of the QoS flow from a S-DRB to a T-DRB, the SDAP layer entity may utilize a timer.  The timer may be specific to the QoS flow. ..a QoS flow may have its own timer that depends on the unique QoS characteristics of the QoS flow ... Fig.1-2 & ¶0039 - after the duration of the timer lapses or stops, data packets received from the S-DRB may be discarded.  The SDAP layer entity may either discard the data packets or trigger the discarding of the data packet. ¶0043 - In step 210, the receiver may receive an indication ….at a SDAP layer entity ….  The indication may comprise instructions to relocate a QoS flow from a S-DRB to a T-DRB.  ….  The radio link control entity may be in an unacknowledged mode ….The duration of the timer may be determined at the SDAP layer .. may be determined based on QoS characteristics of the QoS flow, the S-DRB, the T-DRB, …¶0045 - data packets of the QoS flow received from the S-DRB after the duration of the timer has lapsed may be discarded, as shown in step 260.), or receiving a first data packet of the target data stream sent by the sending end through the target DRB of the sending end (Fig.1-3 & ¶0025 - SDAP layer to handle data packets received from the quality of service (QoS) flow after the remapping of the QoS flow from a source data radio bearer (S-DRB) to a target data radio bearer (T-DRB). …. the SDAP layer may allow the QoS flow data packets received from the S-DRB to be normally processed and forwarded to upper layers of the radio protocols of the user plane.  ….  After the timer lapses or stops, the SDAP entity layer may allow for the processing and transmitting of the buffered QoS flow data packets received from the T-DRB to an upper layer); and perform a sequential delivery processing on the data packet of the target data stream sent by the sending end through the target DRB in the DRB remapping process, after the time expires (Fig.1-2 & ¶0038 - during the duration of the timer the SDAP layer entity may allow QoS flow data packets received from the S-DRB to be processed and transmitted to higher layers.  The QoS flow data packets received from the T-DRB during the duration of the timer, however, are stored in a buffer at the user equipment.  The buffer may be located at the MAC, RLC, PDCP, or the SDAP layers.  After the duration of the timer lapses or stops, the QoS flow data packets that have been stored in the buffer are processed and transmitted to higher layers.  The data packets may be transmitted in the order in which they were received or according to their sequence numbers. Fig.1-2 & ¶0040 - During QoS flow remapping, the transmitting entity may include a last sequence number associated with a last data packet of the QoS flow from the S-DRB.  Based on this information, the receiving entity may release the QoS flow packets received from the T-DRB before the set duration of the timer.  In other words, the user equipment may receive the last data packet having the last sequence number of the QoS flow from the S-DRB, and the timer may be stopped when or after receiving the sequence number of the last data packet.  Fig.1-2 & ¶0041 - after receiving the sequence number beyond or higher than the sequence number associated with the last data packet, the user equipment may then proceed to transmit the buffered T-DRB data packets.  The PDCP entity may reorder the received packets, and provides the received packets to the SDAP layer in the order of increasing sequence number.  If a sequence number received may be higher than the sequence number associated with the last data packet, the receiving SDAP layer entity …. therefore know that it can expect not to receive further packets from the S-DRB for the QoS flow).

Re. Claim 35,  Turtinen and Han teach claim 1.
Turtinen further teaches a communication system (Fig.3), comprising a sending end (Fig.3, UE, 310) and the receiving end (Fig.3, 320, Network entity/eNB), wherein: the receiving end is configured to: receive the data packet of the target data stream sent by the sending end (Fig.1-3 & ¶0025 - SDAP layer to handle data packets received from the quality of service (QoS) flow after the remapping of the QoS flow from a source data radio bearer (S-DRB) to a target data radio bearer (T-DRB). …. the SDAP layer may allow the QoS flow data packets received from the S-DRB to be normally processed and forwarded to upper layers of the radio protocols of the user plane.  ….  After the timer lapses or stops, the SDAP entity layer may allow for the processing and transmitting of the buffered QoS flow data packets received from the T-DRB to an upper layer); and perform sequential delivery processing on the data packet of the target data stream sent by the sending end through the target DRB in the DRB remapping process after receiving any transmission completion indication message sent by the sending end through the original DRB of the sending end (Fig.1-2 & ¶0038 - during the duration of the timer the SDAP layer entity may allow QoS flow data packets received from the S-DRB to be processed and transmitted to higher layers.  The QoS flow data packets received from the T-DRB during the duration of the timer, however, are stored in a buffer at the user equipment.  The buffer may be located at the MAC, RLC, PDCP, or the SDAP layers.  After the duration of the timer lapses or stops, the QoS flow data packets that have been stored in the buffer are processed and transmitted to higher layers.  The data packets may be transmitted in the order in which they were received or according to their sequence numbers. Fig.1-2 & ¶0040 - During QoS flow remapping, the transmitting entity may include a last sequence number associated with a last data packet of the QoS flow from the S-DRB.  Based on this information, the receiving entity may release the QoS flow packets received from the T-DRB before the set duration of the timer.  In other words, the user equipment may receive the last data packet having the last sequence number of the QoS flow from the S-DRB, and the timer may be stopped when or after receiving the sequence number of the last data packet.  Fig.1-2 & ¶0041 - after receiving the sequence number beyond or higher than the sequence number associated with the last data packet, the user equipment may then proceed to transmit the buffered T-DRB data packets.  The PDCP entity may reorder the received packets, and provides the received packets to the SDAP layer in the order of increasing sequence number.  If a sequence number received may be higher than the sequence number associated with the last data packet, the receiving SDAP layer entity …. therefore know that it can expect not to receive further packets from the S-DRB for the QoS flow), the original DRB is configured to operate in a non-transmission feedback determination mode (Fig.1-2 & ¶0012 - the radio link control entity may be in an unacknowledged mode. Fig.1-2 & ¶0043 - In step 210, the receiver may receive an indication ….at a SDAP layer entity ….  The indication may comprise instructions to relocate a QoS flow from a S-DRB to a T-DRB.  ….  The radio link control entity may be in an unacknowledged mode ….The duration of the timer may be determined at the SDAP layer .. may be determined based on QoS characteristics of the QoS flow, the S-DRB, the T-DRB,); upon that a packet loss event occurs in the process of transmitting a predetermined number of transmission completion indication messages to the receiving end through the original DRB, without the sending end determining whether the packet loss event has occurred, the predetermined number of transmission completion indication messages is sent to the receiving end by the original DRB (Fig.1-3 & ¶0042 - PDCP may know the QoS flow ID associated with a packet populated by the SDAP layer in the transmitting entity.  The receiving PDCP entity may also inform the SDAP layer of the last sequence number of the received data packet when transmitting the data packet to the SDAP layer.  … the user equipment may be informed of the last sequence number via RRC signaling when the QoS flow remapping is configured by the network.  ….  By knowing the sequence number of the last data packet of the S-DRB, the user equipment may know when to begin to transmit and/or receive data using the T-DRB. Fig.1-3 & ¶0058 - allow for less service interruption for a given QoS flow that remapped to a new data radio bearer. …allow for packets with PDCP SN from the S-DRB to continue to be delivered to the receiver via the S-DRB until the timer lapses or is stopped, at which point the data packets from the T-DRB will be transmitted and/or received.  ….allow for a UM RLC entity to preserve an orderly delivery to higher layers with minimal loss of packets of a given QoS flow when the QoS flow is remapped.  This can avoid any issued related to potential end marker loss at the UM RLC entity.);  -10-Docket No. 19SG1 P4494-US-WF1703381 US the predetermined number is pre-configured in the sending end (Fig.1-3 & ¶0042 -  user equipment may be informed of the last sequence number via RRC signaling when the QoS flow remapping is configured by the network.  ….  By knowing the sequence number of the last data packet of the S-DRB, the user equipment may know when to begin to transmit and/or receive data using the T-DRB.); and upon that the predetermined number of transmission completion indication messages are sent to the receiving end by the original DRB, a probability of successfully sending the transmission completion indication message to the receiving end by the original DRB is therefore improved, thereby alleviating a situation where the receiving end cannot perform further delivery processing on the received data packet and the data packet delivery process is delayed indefinitely (Fig.1-3 & ¶0058 - provide for improvements to the functioning of a network and/or to the functioning of the network entities within the network, or the user equipment communicating with the network.  …allow for less service interruption for a given QoS flow that remapped to a new data radio bearer.  …. allow for packets with PDCP SN from the S-DRB to continue to be delivered to the receiver via the S-DRB until the timer lapses or is stopped, at which point the data packets from the T-DRB will be transmitted and/or received.  … allow for a UM RLC entity to preserve an orderly delivery to higher layers with minimal loss of packets of a given QoS flow when the QoS flow is remapped.  This can avoid any issued related to potential end marker loss at the UM RLC entity).
	Yet, Turtinen does not expressly teach wherein the transmission completion indication message is used to indicate that the data packet of the target data stream delivered to the original DRB of the sending end in the DRB remapping process has been sent;
However, in the analogous art, Han explicitly discloses wherein the transmission completion indication message is used to indicate that the data packet of the target data stream delivered to the original DRB of the sending end in the DRB remapping process has been sent (Fig. 6 & ¶0175 - A PDAP of a first device determines to change a mapping from a first service flow QoS flow 1 to a DRB 1 to a mapping from the QoS flow 1 to a DRB 2.  The first device is a transmit end of the QoS flow 1, and a second device is a receive end of the QoS flow 1.  The PDAP entity of the first device sends an end marker, where the end marker indicates ending of sending data packets of the QoS flow 1.  In other words, the first device no longer sends a data packet of the QoS flow 1 on the DRB 1.  Fig. 6 & ¶0176 - A PDAP entity of the second device receives a data packet of the QoS flow 1 on the DRB 1, and if the PDAP entity receives the end marker of the QoS flow 1, it indicates that transmission of the data packet of the QoS flow 1 on the DRB 1 ends. Fig. 7 & ¶0181 - data packets of a QoS flow 1 are first transmitted on a DRB 1, and are then transmitted on a DRB 2 after the service flow is re-mapped to a DRB.  A PDCP entity 1 of a transmit end and a PDCP entity 2 of the transmit end separately allocate PDCP SNs to data packets of the QoS flow 1.  A packet 11, a packet 12, a packet 52, and a packet 53 are data packets of the QoS flow 1.  The packet 11 and the packet 12 are data packets received by a PDCP entity 1 of a receive end, and the packet 52 and the packet 53 are data packets received by a PDCP entity 2 of the receive end.  A packet 51 and a packet 54 are data packets of a QoS flow 2. Fig. 7 & ¶0182 - When transferring the QoS flow 1 from the DRB 1 to the DRB 2, the transmit end sets an end marker, to indicate ending of transmission of data of the flow 1 on the DRB 1.  The end marker may be a PDCP SN number or another identity indicating ending of the data of the flow 1.  If a new protocol layer PDAP protocol entity of the transmit end determines to change a mapping from the flow 1 to the DRB 1 to a mapping from the flow 1 to the DRB 2, the PDAP protocol entity of the transmit end notifies a new protocol layer PDAP protocol entity of the receive end of indication information indicating that the mapping relationship that is from the QoS flow to the DRB and that is of the flow 1 is changed.  The indication information indicating that the mapping relationship from the QoS flow to the DRB is changed includes an ID of the QoS flow 1 and an identity of a new DRB to which the QoS flow 1 is mapped, for example, the DRB 2. Fig. 7 & ¶0183 - The new protocol layer entity of the transmit end further notifies a lower-layer protocol entity, for example, a PDCP entity, of an end marker of data packets of the QoS flow 1 sent on the DRB 1, …. The PDCP protocol entity of the transmit end may set an end marker of the PDCP layer, for example, based on the end marker of sending of the data of the QoS flow 1 notified by the new protocol layer, or the PDCP protocol entity of the transmit end may set an end marker of the PDCP layer according to status feedback of the receive end. .. The receive end may be notified of the end marker of data packet sending by including the end marker in a header of a user plane data packet).

    PNG
    media_image2.png
    463
    677
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Turtinen’s invention of a system and a method for quality of service flow relocation  to include Han’s invention of quality of service (QOS) flow in a 5G mobile communication system, because it provides a reliable quality of service (QOS) service for a user and ensure continuity of a user service in the 5G mobile communication system.  (¶0002/¶0007, Han).




Claims  8 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over  Turtinen, in view of Han, further in view of Jo et al. (2021/0204160), Jo hereinafter.

Re. Claim 8,  Turtinen and Han teach claim 7.
Turtinen further teaches  wherein the performing sequential delivery processing on the data packet of the target data stream sent by the sending end through the target DRB in the DRB remapping process after receiving any transmission completion indication message sent by the sending end through the original DRB of the sending end (Fig.1-2 &Fig.1-2 & ¶0038 - during the duration of the timer the SDAP layer entity may allow QoS flow data packets received from the S-DRB to be processed and transmitted to higher layers.  The QoS flow data packets received from the T-DRB during the duration of the timer, however, are stored in a buffer at the user equipment.  The buffer may be located at the MAC, RLC, PDCP, or the SDAP layers.  After the duration of the timer lapses or stops, the QoS flow data packets that have been stored in the buffer are processed and transmitted to higher layers.  The data packets may be transmitted in the order in which they were received or according to their sequence numbers. Fig.1-2 & ¶0040 - During QoS flow remapping, the transmitting entity may include a last sequence number associated with a last data packet of the QoS flow from the S-DRB.  Based on this information, the receiving entity may release the QoS flow packets received from the T-DRB before the set duration of the timer.  In other words, the user equipment may receive the last data packet having the last sequence number of the QoS flow from the S-DRB, and the timer may be stopped when or after receiving the sequence number of the last data packet.  Fig.1-2 & ¶0041 - after receiving the sequence number beyond or higher than the sequence number associated with the last data packet, the user equipment may then proceed to transmit the buffered T-DRB data packets.  The PDCP entity may reorder the received packets, and provides the received packets to the SDAP layer in the order of increasing sequence number.  If a sequence number received may be higher than the sequence number associated with the last data packet, the receiving SDAP layer entity …. therefore know that it can expect not to receive further packets from the S-DRB for the QoS flow ), 
Yet, Turtinen and Han do not expressly teach comprises: detecting whether the data packet of the target data stream sent by the sending end through the original DRB in the DRB remapping process comprises an out-of-order data packet on which the reordering operation is not performed after receiving any transmission completion indication message sent by the sending end through the original DRB of the sending end; and performing sequential delivery processing on the data packet of the target data stream sent by the sending end through the target DRB in the DRB remapping process after the out- of-order data packet is sorted, when the data packet of the target data stream sent by the sending end through the original DRB in the DRB remapping process comprises an out-of- order data packet on which the reordering operation is not performed.
However, in the analogous art, Jo explicitly discloses comprises: detecting whether the data packet of the target data stream sent by the sending end through the original DRB in the DRB remapping process comprises an out-of-order data packet on which the reordering operation is not performed after receiving any transmission completion indication message sent by the sending end through the original DRB of the sending end (Fig. 8 & ¶0079 - In case of Out-of-sequence delivery, if a QoS flow #2 to DRB mapping is changed from DRB 1 to DRB 2, the packet in DRB 2 may arrive at the PDAP receiver later than the packet in DRB 1.  Since there is no SN defined in SDAP entity, which is a higher layer of the PDCP entity, the SDAP cannot reorder the packets received out-of-order.  Thus, the SDAP entity cannot support in-sequence delivery to upper layer.); and performing sequential delivery processing on the data packet of the target data stream sent by the sending end through the target DRB in the DRB remapping process after the out- of-order data packet is sorted, when the data packet of the target data stream sent by the sending end through the original DRB in the DRB remapping process comprises an out-of- order data packet on which the reordering operation is not performed (¶0091 - a reordering timer is used for determining the configured time. ¶0093 - one reordering timer is configured for one QoS flow. ¶0100 - for each received packet, the UE checks from which DRB it is received and to which QoS flow it should be delivered.  The checking of which DRB is performed by Logical Channel ID (LCID), DRB ID, etc. The checking of which QoS flow is performed by QoS flow ID.  Those IDs are included in the received packets, or implicitly known by configured DRB, PDCP entity, or SDAP entity. ¶0101 - when the UE delivers the packets of the QoS flow to the upper layer, the UE delivers packets in increasing order of sequence number.  A PDCP SN or SDAP SN may be used for in-order delivery. ¶0102 - If the old DRB is not mapped to any of a QoS flow after the configured time, the UE may release the old DRB (i.e. first DRB) when the configured time elapses and the UE discarding the delivering packets of the first QoS flow received from the first DRB. Fig. 12 & ¶0105 - Phase.  1 shows that the SDAP receiver entity receives reconfiguration message containing the timer (i.e., reordering timer) value from RRC.  In this case, the QoS flow #2 is remapped from DRB 1 to DRB 2.  Fig. 12 & ¶0106 - Phase.  2 shows that the SDAP receiver entity starts the timer (i.e., reordering timer) for QoS flow #2.  While the timer (i.e., reordering timer)   is running, the SDAP receiver entity delivers the SDAP PDUs associated with the QoS flow #2 from the DRB 1 only to upper layer (A) and the SDAP receiver entity stores SDAP PDUs associated with the QoS flow #2 received from DRB 2 in the temporary buffer (B).  And also the SDAP PDUs associated with the QoS flow #3 received from DRB 2 to upper layer.  Fig. 12 & ¶0107 - Phase.  3 shows that when the timer (i.e., reordering timer)  expires, the SDAP receiver entity discards all SDAP PDUs associated with the QoS flow #2 received from DRB 1 (C), if any, and the SDAP receiver entity delivers all SDAP PDUs associated with QoS flow #2 stored in temporary buffer to upper layer (D). Fig. 12 & ¶0108 - Phase.  4 shows that after all the SDAP PDUs stored in the temporary buffer are delivered to upper layer, the SDAP receiver entity delivers SDAP PDUs associated with the QoS flow #2 received from DRB 2 to upper layer (E). The above procedure is a reordering timer based solution for transmitting lossless data packet based on QoS framework in a wireless communication system when data packet of a target data stream sent by a sending end through the original DRB in the DRB remapping process comprises an out-of- order data packet on which the reordering operation is not performed;  as because, SDAP entity does not deliver packets received from a new DRB to upper layer until all packets received from an old DRB are delivered to upper layer. That’s why,  a mechanism with reordering timer is disclosed by Jo supra.)

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Turtinen’s invention of a system and a method for quality of service flow relocation and Han’s invention of quality of service (QOS) flow in a 5G mobile communication system to include Jo’s invention of a system and a method for transmitting lossless data packet based on QoS framework in wireless communication system, because it provides a mechanism in combating packet loss and out-of-delivery to upper layer when QoS flow to DRB mapping is changed at handover in  the New Generation Radio Access Network (NG-RAN) wireless communication system. (¶0002/¶0083-¶0085, Jo)

Re. Claim 33,  Turtinen and Han teach claim 32.
Turtinen further teaches wherein, when the processor (Fig.3, 321) is configured to perform sequential delivery processing on the data packet of the target data stream sent by the sending end through the target DRB in the DRB remapping process after receiving any transmission completion indication message sent by the sending end through the original DRB of the sending end (Fig.1-2 &Fig.1-2 & ¶0038 - during the duration of the timer the SDAP layer entity may allow QoS flow data packets received from the S-DRB to be processed and transmitted to higher layers.  The QoS flow data packets received from the T-DRB during the duration of the timer, however, are stored in a buffer at the user equipment.  The buffer may be located at the MAC, RLC, PDCP, or the SDAP layers.  After the duration of the timer lapses or stops, the QoS flow data packets that have been stored in the buffer are processed and transmitted to higher layers.  The data packets may be transmitted in the order in which they were received or according to their sequence numbers. Fig.1-2 & ¶0040 - During QoS flow remapping, the transmitting entity may include a last sequence number associated with a last data packet of the QoS flow from the S-DRB.  Based on this information, the receiving entity may release the QoS flow packets received from the T-DRB before the set duration of the timer.  In other words, the user equipment may receive the last data packet having the last sequence number of the QoS flow from the S-DRB, and the timer may be stopped when or after receiving the sequence number of the last data packet.  Fig.1-2 & ¶0041 - after receiving the sequence number beyond or higher than the sequence number associated with the last data packet, the user equipment may then proceed to transmit the buffered T-DRB data packets.  The PDCP entity may reorder the received packets, and provides the received packets to the SDAP layer in the order of increasing sequence number.  If a sequence number received may be higher than the sequence number associated with the last data packet, the receiving SDAP layer entity …. therefore know that it can expect not to receive further packets from the S-DRB for the QoS flow), 
Yet, Turtinen and Han do not expressly teach the processor is configured to: detect whether the data packet of the target data stream sent by the sending end through the original DRB in the DRB remapping 
However, in the analogous art, Jo explicitly discloses the processor (Fig. 13, 110) is configured to: detect whether the data packet of the target data stream sent by the sending end through the original DRB in the DRB remapping process comprises an out-of-order data packet on which the reordering operation is not performed after receiving any transmission completion indication message sent by the sending end through the original DRB of the sending end (Fig. 8 & ¶0079 - In case of Out-of-sequence delivery, if a QoS flow #2 to DRB mapping is changed from DRB 1 to DRB 2, the packet in DRB 2 may arrive at the PDAP receiver later than the packet in DRB 1.  Since there is no SN defined in SDAP entity, which is a higher layer of the PDCP entity, the SDAP cannot reorder the packets received out-of-order.  Thus, the SDAP entity cannot support in-sequence delivery to upper layer); and perform sequential delivery processing on the data packet of the target data stream sent by the sending end through the target DRB in the DRB remapping process after the out-of-order data packet is sorted, when the data packet of the target data stream sent by the sending end through the original DRB in the DRB remapping process comprises an out-of-order data packet on which the reordering operation is not performed (¶0091 - a reordering timer is used for determining the configured time. ¶0093 - one reordering timer is configured for one QoS flow. ¶0100 - for each received packet, the UE checks from which DRB it is received and to which QoS flow it should be delivered.  The checking of which DRB is performed by Logical Channel ID (LCID), DRB ID, etc. The checking of which QoS flow is performed by QoS flow ID.  Those IDs are included in the received packets, or implicitly known by configured DRB, PDCP entity, or SDAP entity. ¶0101 - when the UE delivers the packets of the QoS flow to the upper layer, the UE delivers packets in increasing order of sequence number.  A PDCP SN or SDAP SN may be used for in-order delivery. ¶0102 - If the old DRB is not mapped to any of a QoS flow after the configured time, the UE may release the old DRB (i.e. first DRB) when the configured time elapses and the UE discarding the delivering packets of the first QoS flow received from the first DRB. Fig. 12 & ¶0105 - Phase.  1 shows that the SDAP receiver entity receives reconfiguration message containing the timer (i.e., reordering timer) value from RRC.  In this case, the QoS flow #2 is remapped from DRB 1 to DRB 2.  Fig. 12 & ¶0106 - Phase.  2 shows that the SDAP receiver entity starts the timer (i.e., reordering timer) for QoS flow #2.  While the timer (i.e., reordering timer)   is running, the SDAP receiver entity delivers the SDAP PDUs associated with the QoS flow #2 from the DRB 1 only to upper layer (A) and the SDAP receiver entity stores SDAP PDUs associated with the QoS flow #2 received from DRB 2 in the temporary buffer (B).  And also the SDAP PDUs associated with the QoS flow #3 received from DRB 2 to upper layer.  Fig. 12 & ¶0107 - Phase.  3 shows that when the timer (i.e., reordering timer)  expires, the SDAP receiver entity discards all SDAP PDUs associated with the QoS flow #2 received from DRB 1 (C), if any, and the SDAP receiver entity delivers all SDAP PDUs associated with QoS flow #2 stored in temporary buffer to upper layer (D). Fig. 12 & ¶0108 - Phase.  4 shows that after all the SDAP PDUs stored in the temporary buffer are delivered to upper layer, the SDAP receiver entity delivers SDAP PDUs associated with the QoS flow #2 received from DRB 2 to upper layer (E). The above procedure is a reordering timer based solution for transmitting lossless data packet based on QoS framework in a wireless communication system when data packet of a target data stream sent by a sending end through the original DRB in the DRB remapping process comprises an out-of- order data packet on which the reordering operation is not performed;  as because, SDAP entity does not deliver packets received from a new DRB to upper layer until all packets received from an old DRB are delivered to upper layer. That’s why,  a mechanism with reordering timer is disclosed by Jo supra.)

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Turtinen’s invention of a system and a method for quality of service flow relocation and Han’s invention of quality of service (QOS) flow in a 5G mobile communication system to include Jo’s invention of a system and a method for transmitting lossless data packet based on QoS framework in wireless communication system, because it provides a mechanism in combating packet loss and out-of-delivery to upper layer when QoS flow to DRB mapping is changed at handover in  the New Generation Radio Access Network (NG-RAN) wireless communication system. (¶0002/¶0083-¶0085, Jo)



Claims 5 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over  Turtinen, in view of Han, further in view of 3GPP TSG-RAN WG2 Meeting #98, R2-1705782, CMCC, May 2017,  CMCC_R2_1705782 hereinafter, further in view of 3GPP TSG-RAN WG2 Meeting AH,  R2-1706787,  Jun 2017, Huawei_ R2-1706787 hereinafter.

Re. Claims 5 and 30,  Turtinen  and  Han teach claims 1 and 26 respectively.

Turtinen  further teaches wherein the transmission completion indication message is generated by a SDAP layer and is a SDAP PDU data packet (Fig.1 & ¶0029 - SDAP layer 110, also referred to as a New AS layer, …  SDAP layer 110 is an upper layer located above the PDCP layer 120, and may help in mapping or remapping of the QoS flow to a data radio bearer. … SDAP 110 may mark QoS flow data packets with a QoS flow identification, which may allow lower layers to identify to which QoS flow a given data packet belongs, as well as the peer entity to forward the packet.  Both downlink and uplink data packets may be marked using the QoS flow identification. Also, as shown in Fig.1, 110 (New AS layer, i.e., SDAP layer) does have PDU (header and SDU in SDAP layer), SDAP PDU).
 Yet, Turtinen and Han do not expressly teach a header of the SDAP PDU data packet comprises the target data stream identifier, and a body of the SDAP PDU data packet is empty.
However, in the analogous art, CMCC_R2_1705782 explicitly discloses a header of the SDAP PDU data packet comprises the target data stream identifier (§2 – Each SDAP PDU should be transmitted with an ID to distinguish QoS flow when mapping multiple flows to one DRB…….intra-DRB ID can be used at SDAP header …..the length of this intra-DRB ID is variable which can be configured according to the number of QoS flows within each DRB. To simplify SDAP header format, the length of intra-DRB ID can adopt a limited number of choices.  …. The mapping between QoS flow ID and intra-DRB ID should be configured through RRC signalling. The intra-DRB ID can only be recognised by SDAP layer….. 2 bits intra-DRB ID in DRB0 is used in SDAP header ….)

    PNG
    media_image3.png
    589
    668
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Turtinen’s invention of a system and a method for quality of service flow relocation and Han’s invention of quality of service (QOS) flow in a 5G mobile communication system to include CMCC_R2_1705782’s invention of SDAP header format optimization, because it helps 
Yet, Turtinen, Han and CMCC_R2_1705782 do not expressly teach a body of the SDAP PDU data packet is empty.
However, in the analogous art, Huawei_ R2-1706787 explicitly discloses a body of the SDAP PDU data packet is empty.  (§2 -  SDAP protocol entity should be in charge of the remapping of QoS flows to DRBs within one PDU session. §2.2 - •	Solution3: Performing remapping when queues are empty. … gNB can perform the QoS flow to DRB remapping at an occasion when the queues are empty. ….QoS flow remapping will depend on the feature of service, e.g. the gNB cannot prejudge when the queues in SDAP/PDCP will be empty).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Turtinen’s invention of a system and a method for quality of service flow relocation and Han’s invention of quality of service (QOS) flow in a 5G mobile communication system and CMCC_R2_1705782’s invention of SDAP header format optimization to include Huawei_ R2-1706787’s invention of QoS Flow to DRB re-mapping, because it allows SDAP entity in performing QoS flow to DRB mapping based on the mapping policy.   (§2, Huawei_ R2-1706787).

Response to Arguments

Earlier claim objections have been withdrawn following the amendments of claim languages.
Earlier 112(b) rejection for claims 1, 6, 26 and 31 have been withdrawn following the amendments of claim languages.

Applicant's arguments filed  on 07/02/2021 have been fully considered but they are not persuasive.

Regarding remarks in pages 9-11 for independent claims 1, 7 and 26, applicant argues that Ramolini fails to teach, ”wherein each of the transmission completion indication messages comprises an original DRB identifier, a target data stream identifier, and an identifier indicating that the data packet of the target data stream that has been delivered to the original DRB has been sent “. Examiner agrees, however, in the analogous art,  Han et al. (2019/0357076 [Wingdings font/0xF3] a new reference) teaches the limitation as mentioned in §103 rejection.

Arguments regarding the secondary reference (Sun et al. [Wingdings font/0xF3] 2020/0245183) is moot as a new reference (Han et al. [Wingdings font/0xF3] 2019/0357076) is used for the current office action.

For these reasons, it is maintained that independent claims 1, 7 and 26  are unpatentable over Ramolini, in view of Han et al. (2019/0357076 [Wingdings font/0xF3] a new reference).

As all other dependent claims depend either directly or indirectly from the independent claims 1, 7 and 26,   similar rationale also applies to all respective dependent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
3GPP TSG-RAN2 Meeting #98;  R2-1704552, Source : LG Electronics Inc., Title : QoS flow to DRB remapping, Hangzhou, China, 15th – 19th May, 2017; See §2.1, §2.2.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.C. /Examiner, Art Unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467